Name: Commission Regulation (EC) No 2479/96 of 18 December 1996 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices
 Type: Regulation
 Subject Matter: Europe;  plant product;  prices;  trade
 Date Published: nan

 Avis juridique important|31996R2479Commission Regulation (EC) No 2479/96 of 18 December 1996 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices Official Journal L 335 , 24/12/1996 P. 0025 - 0027COMMISSION REGULATION (EC) No 2479/96 of 18 December 1996 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import pricesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations (1), and in particular Article 5 thereof,Whereas detailed rules should be laid down for the application of the system of minimum prices for imports of certain soft fruit for processing originating in Estonia, Latvia and Lithuania, provided for in Annexes I (a) and I (b), Annex II (b) and Annex III (a) to Regulation (EC) No 1926/96;Whereas, in accordance with the abovementioned Annexes, minimum import prices are fixed for each marketing year in the light of the trend in prices for Community products and imported products, the trend in quantities imported and the general trend on the Community market; whereas the minimum import prices should be fixed for the period ending on 30 April 1997 and provision should be made for the possibility of introducing the required measures should the minimum prices thus fixed not be observed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. Minimum import prices for the products and origins listed in Annex I shall be fixed for each marketing year in the light of:- the average prices for Community products and products imported from the countries concerned over the three previous years,- the trend of the market share of imports and trends in the use of different presentations of the same product.2. During the marketing year, which shall run from 1 May to 30 April of the following year, verification of compliance with the minimum import price shall be carried out for each product and origin with reference to the following criteria:- for each quarter of the marketing year, the average unit value of products imported shall not be less than the minimum import price set;- for each period of two weeks, the average unit value of products imported shall not be less than 90 % of the minimum import price set, provided that the quantities imported during that period are not less than 4 % of average imports over the three previous calendar years.3. Where verification shows that one of the criteria referred to in paragraph 2 has not been respected, the Commission may decide on the measures required to ensure that a minimum import price is observed for each consignment, i.e. that countervailing charges are collected for a period not exceeding three months or two months, depending on whether the criterion not respected is the first or the second.Article 2 For the period ending on 30 April 1997, the minimum import prices shall be as set out in Annex II to this Regulation.Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 254, 8. 10. 1996, p. 1.ANNEX I >TABLE>ANNEX II >TABLE>